DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


Method, Medium, and System for a Location-Based Real-Time Digital Assistant

The claims have been amended in accordance with an interview with the attorney of record as follows:
1.	(currently amended) 	An electronic device for assisting a user in locating an item, said device comprising:
a processor in communication with each of: an input interface; a display; a network interface; a sensor, and a positioning subsystem; and,
a non-transitory computer readable medium storing processor executable instructions that, when executed, cause said processor to:
determine, via said positioning subsystem, a first set of coordinates indicative of a location of said device from said positioning subsystem;
 detect, via said  sensor, a second set of coordinates indicative of a location of a proxy device positioned to provide an exact or approximate location of 
determine a measure based on said first and second sets of coordinates;
compare said measure with a predetermined threshold; and
in response to said measure being less than said predetermined threshold, automatically display data associated with ;
- the device operable in a first mode and in a second mode, wherein:
in said first mode, said processor executable instructions further cause said processor to guide said user to a store location storing said item; and
in said second mode, said processor executable instructions further cause said processor to guide said user to said item within said store using said display; and

wherein said processor executable instructions further cause said processor to automatically switch said device between said first mode and said second mode depending on at least one of said first set of coordinates, said second set of coordinates, and the current time.
2.	(currently amended)	The device of claim 1, wherein said network interface is in data communication with a server and wherein said data is retrieved from said server.
3.	(original)	The device of claim 2, wherein said network interface is a wireless network interface.
4.	(cancelled)
5.	(cancelled) 	
6.	(currently amended)	The device of claim [[5]]1, wherein in said second mode, said data comprises an identification of one or more of: a localized identification of said item within said store, a price for said item and an image of said item.
7.	(original)	The device of claim 6, wherein said localized identification comprises one or more of shelf unit identifiers, section identifiers and aisle identifiers.
8.	(original)	The device of claim 1, wherein the measure is a physical distance computed between said device and said item.
9.	(previously presented)		The device of claim 3, wherein said network interface comprises one or more of a wireless LAN transceiver, a transceiver compliant with the Wi-Fi standard, an infrared transceiver, a transceiver compliant with the Bluetooth standard, and a cellular telephony transceiver.
10.	(cancelled)
11.	(previously presented) 	The device of claim 1, wherein said first and second sets of coordinates are received in real time.
12.	(cancelled)
13.	(original)	The device of claim 1, wherein said positioning subsystem is a global positioning system (GPS) module.
14.	(currently amended)	 A method of locating an item
obtaining a first set of coordinates indicative of a location of said device from a positioning subsystem;
 detecting, via a sensor of said device, a second set of coordinates indicative of a location of a proxy device positioned to provide an exact or approximate location of 
determining a measure based on said first and second sets of coordinates; and
comparng said measure with a predetermined threshold; and
in response to said measure being less than said predetermined threshold, displaying data associated with ,
said device operable in a first mode and in a second mode, wherein: 
in said first mode, said data comprises directions to a location of a store where said item is stored; and
in said second mode, said data comprises localized identification of said item within said store; and 

the method further comprising automatically switching said device between said first mode and said second mode depending on at least one of said first set of coordinates, said second set of coordinates, and the current time.
15.	(cancelled)
16.	(cancelled) 
17.	(currently amended)	The method of claim [[15]] 14, wherein in said second mode, said data comprises an identification of one or more of: a localized identification of said item within said store, a price for said item and an image of said item. 
18.	(original)	The method of claim 17, wherein said localized identification comprises one or more of shelf unit identifiers, section identifiers and aisle identifiers.
19.	(original)	The method of claim 14, wherein the measure is a physical distance computed between said device and said item.
20.	(currently amended)	 A non-transitory computer readable storage medium configured to store instructions that when executed by a mobile electronic device having a processor in communication with each of: an input interface, a display, a network interface, a sensor, and a positioning subsystem, cause the device to carry out actions for locating an item
receiving, via said positioning subsystem, a first set of coordinates indicative of a location of said device using said positioning subsystem;
 detecting, via said  sensor, a second set of coordinates indicative of a location of a proxy device positioned to provide an exact or approximate location of 
determining a measure based on said first and second sets of coordinates; 
comparing said measure with a predetermined threshold; and
in response to said measure being less than the predetermined threshold, displaying data associated with the one of said items of interest on said display

said device operable in a first mode and in a second mode, wherein: 
in said first mode, said data comprises directions to a location of a store where said item is stored; and
in said second mode, said data comprises localized identification of said item within said store; and 

the actions further comprising, automatically switching said device between said first mode and said second mode depending on at least one of said first set of coordinates, said second set of coordinates, and the current time.
21.	(new)	The non-transitory computer readable storage medium of claim 20, wherein in said second mode, said data comprises an identification of one or more of: a localized identification of said item within said store, a price for said item and an image of said item. 
22.	(new)	The non-transitory computer readable storage medium of claim 21, wherein said localized identification comprises one or more of shelf unit identifiers, section identifiers and aisle identifiers.
23.	(new)	The non-transitory computer readable storage medium of claim 20, wherein the measure is a physical distance computed between said device and said item.



References Cited
In the present application, claims 1-3, 6-9, 11, 13-14, 17-23 are allowed.
The most related prior art patent of record is Franco (US 2009/0012704) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684